Case 1:19-cv-00476-LO-MSN Document 95 Filed 07/01/20 Page 1 of 2 PageID# 1425



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



   Quill Ink Books Limited,                         )
                                                    )
                          Plaintiff,                )
                                                    )
           V.
                                                    )
                                                    )        Civil Action No. 1:19-cv-476
                                                    )        Hon. Liam O'Grady
   Rachelle Soto aka Addison Cain,
                                                    )
                          Defendant.                )
                                                    )
                                                    J

                                             ORDER


       Before the Court is Defendant's Motion to Dismiss for Lack of Prosecution. Dkt. 86.

Plaintiffs counsel withdrew from the matter on May 18, 2020, and the Court ordered Plaintiff to

retain new counsel by May 29,2020. Dkt. 77. Plaintiff failed to do so, and failed to appear at

the June 1,2020 hearing before Judge Nachmanoff.

       The Court issued a show cause Order on June 4,2020, allowing fourteen days for

Plaintiff to respond. Dkt. 89. Plaintiff's only response was a Notice of Liquidation Under the

Insolvency (England and Wales) Act of 1986, and Formal Appointment of Liquidators,

Woimding-Up [sic] Proceedings, Suggestion of Mootness and Lack of Jurisdiction. Dkt. 93.

This Notice was not filed by counsel and did not address the issues as identified by the Court and

in Defendant's brief. The Notice states that "Quill Ink Books Limited cannot participate in any

further legal proceedings, and that "[i]ts status of insolvency disallows the hiring of new counsel

in Virginia." Dkt. 93 at 1. Plaintiff thus concedes it "cannot further prosecute its cause of action

against the Defendant." Id.
Case 1:19-cv-00476-LO-MSN Document 95 Filed 07/01/20 Page 2 of 2 PageID# 1426
